Citation Nr: 0822565	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.





ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to November 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.

In June 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.


FINDINGS OF FACT

Following the Board's June 2004 remand, in part, for a 
medical nexus opinion, a VA compensation examiner determined 
in February 2007 that the veteran's bipolar affective 
disorder first manifested in January 1967 and resurfaced in 
December 1967, December 1972, and November 1976 - each 
instance while he was in the military.  Indeed, this 
physician indicated that it was probable the stressors the 
veteran experienced during his military service contributed 
to his bipolar affective disorder.  More importantly, this 
examiner concluded that the veteran's bipolar affective 
disorder started in service and that he currently experiences 
the same manifestations of this condition.  A buddy statement 
from a military physician and a private physician also 
confirm that the veteran's bipolar affective disorder began 
during his military service.


CONCLUSION OF LAW

The veteran's bipolar affective disorder was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because, even if there has not 
been, this is merely inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 - 21 (2004) (Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
Bipolar Affective Disorder

The veteran claims that his bipolar affective disorder is a 
result of his military service or, even if a pre-existing 
condition, was nonetheless aggravated by his service.  The 
Board finds that the record supports granting service 
connection for this condition, especially since a VA examiner 
who evaluated the veteran on remand - specifically for the 
purpose of making this critical determination, linked the 
bipolar affective disorder to his military service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This includes 
certain chronic conditions such as psychoses that, if 
manifested within a certain period of time after service, 
usually 1 year, are presumed to have been incurred in service 
unless there is probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

According to 38 C.F.R. § 3.384, the term psychosis means:  
brief psychotic disorder; delusional disorder; psychotic 
disorder due to general medical condition; psychotic 
disorder, not otherwise specified; schizoaffective disorder; 
schizophrenia; schizophreniform disorder; shared psychotic 
disorder; and substance-induced psychotic disorder.  See also 
71 Fed. Reg. 42,758-60 (July 28, 2006).

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in-
service condition, see 38 C.F.R. § 3.303(d).  Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).

While the veteran's service medical records do not 
specifically mention bipolar affective disorder or any other 
psychological disorder, there are several incidents 
indicating psychiatric problems during service.  In August 
1969, for example, he complained of headaches, nervousness, 
and tremors.  The examiner noted that the cause was unknown 
but did not rule out job pressures.  Objective findings noted 
the veteran was a little nervous and shaky.  The examiner 
diagnosed anxiety.  

A November 1971 service record notes a history of narcolepsy.  
A brain scan later that same month indicated the veteran's 
brain was within normal limits and an EEG was normal.  The 
examiner prescribed Ritalin for this condition.  In addition, 
a treatment report from December 1972 showed a history of 
narcolepsy symptoms with a full neurological work up that was 
within normal limits.  The examiner assessed sleepiness 
associated with the use of antihistamines.  Later that same 
month, the veteran again complained of anxiety.  The examiner 
diagnosed mild chronic anxiety.

In September 1977, the veteran reported a long history of 
tension headaches.  The record also shows that he was under 
stress and anxious over the last couple of days because of 
his pending retirement from the military since he did not 
have any employment lined up after service.  Objective 
findings indicated no acute distress.  The examiner diagnosed 
tension headaches secondary to anxiety.  

A performance report dated in February 1977 showed an 
incident during a field exercise when the veteran 
demonstrated an inability to control his emotions.  His 
commanding officer indicated that he was agitated and 
verbally lashed out at several of the enlisted personnel for 
relatively minor deficiencies.  This officer further reported 
that the veteran was acutely unstable due to a combination of 
fatigue, job frustration, and personal disappointment.  Based 
on this incident, he received a substandard performance 
evaluation.

The report of his military separation examination in October 
1977, however, shows the veteran's neurological and 
psychiatric evaluations were normal.  In addition, the report 
of medical history notes that he checked the box "No" for 
depression and excessive worry and nervous trouble of any 
sort.  Nevertheless, his service medical records demonstrate 
that he had several episodes of anxiety in service and 
received a diagnosis of mild chronic anxiety.  His military 
service ended in November 1977.

The veteran received his first diagnosis of bipolar affective 
disorder in August 1986 at Kaiser Permanente.  The examining 
physician prescribed lithium.



Hence, the determinative issue is whether the veteran's 
current bipolar affective disorder is the result of his 
military service.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also, D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).

In support of the veteran's claim, J.L., a private physician, 
provided a letter outlining the veteran's bipolar affective 
disorder in September 2001 and linking this condition to his 
military service.  This physician indicated he had treated 
the veteran for bipolar affective disorder since November 
1997.  Dr. J.L. also noted the veteran was formally diagnosed 
with bipolar affective disorder several years prior to that, 
in August 1986, and treated with lithium.  Dr. J.L. said the 
veteran experienced a number of manic episodes after service 
that led him to declare bankruptcy in 1987 after a failed 
business venture.  Another episode occurred due to his job in 
Port Augusta and again he became ill and had to leave that 
position.  In December 1993 and January 1994, he became ill 
again and was hospitalized at Fullarton Private Hospital.  He 
has had a number of mild manic episodes that have usually 
been precipitated by work stress and have settled down with 
Clonazepam.  In 2001, he had another depressive episode that 
was precipitated by work stress.  This led him to take a 
voluntary redundancy package and leave his employment.  Dr. 
J.L. indicated that, although the veteran's mood was stable, 
he remained vulnerable to stress particularly at work.  Based 
on a review of his history, Dr. J.L. provided a positive 
nexus opinion linking the veteran's bipolar affective 
disorder to events during his military service.  Although Dr. 
J.L. described this condition as genetic, he added that it 
was likely the veteran was diagnosed with narcolepsy in 1971 
when he was actually depressed.  Dr. J.L. explained that the 
veteran had several episodes of manic episodes during service 
that were precipitated by his work and training.



The veteran's commanding officer, Dr. P.L.A., also wrote a 
buddy statement confirming that he had witnessed the veteran 
having a manic episode during service in November 1976.  Dr. 
P.L.A. explained that the veteran exhibited behavior that was 
significantly out of character based on their social and work 
relationship.  This episode occurred during a field exercise 
over several days in which he displayed behavior that was 
disruptive, agitated, difficult to control and resulted in 
physical conflict.  Consequently, Dr. P.L.A. relieved him of 
his position and placed him under the authority of a younger 
officer.  For the remainder of the exercise, Dr. P.L.A. 
indicated the veteran remained highly agitated, sleepless and 
talkative.  Dr. P.L.A. described this episode as extremely 
upsetting considering the high level of trust he had 
developed with the veteran up to the beginning of the 
exercise.  More importantly, he noted that his lack of 
training or experience with psychiatric patients in crisis 
meant that he was poorly prepared to deal with the veteran's 
condition.  Hence, Dr. P.L.A. concluded the veteran had a 
manic episode in November 1976 that was precipitated by his 
military duties and training.  Dr. P.L.A. also opined that 
the veteran had other manic events during service as a result 
of stress from his military duties.

In February 2007, the AMC furnished a VA examination, as the 
Board had directed in its remand, to determine the etiology 
of the veteran's bipolar affective disorder.  During the 
examination, the veteran reported that he had first noticed 
symptoms of sleeplessness, anger, frustration and an 
inability to control himself while in the military, in 
December 1967.  However, his wife reported that his first 
episode of hypomania was slightly earlier, in January 1967, 
after they had an argument.  These symptoms did not reappear 
until 1971 when he was diagnosed with narcolepsy and 
prescribed Ritalin.  He reported that another incident 
occurred during service in 1972 when he attended the Esalon 
Institute for treatment.  He described yet another incident 
in 1976 when he returned to Korea and remembered how twenty 
men were killed, including a close friend and his driver 
in the demilitarized zone 10 years earlier.  The VA examiner 
noted the veteran was formally diagnosed with bipolar 
affective disorder sometime in the mid 1980s (as noted 
earlier in August 1986).  Over the years, he had two 
different psychiatrists, Dr. C. and Dr. J.L.  They prescribed 
the mood stabilizing agent sodium valproate.  He also stated 
that his last significant mood swing was in 2002.  In 
addition, he indicated that he has problems with his short-
term memory and concentration.  

With respect to his current level of functioning, the veteran 
regularly maintains his personal hygiene, communicates with 
others and ambulates.  He occasionally shops, cooks and 
dusts.  He occasionally makes the bed.  He regularly gardens.  
He socializes more than once a week and can interact 
appropriately with people when he is not in the midst of an 
episode.  He regularly enjoys watching television, listening 
to the radio, music, reading newspapers and magazines, 
exercising, golf and caring for his pet.  He does not have 
any work goals.  

In addition, the veteran reported a strong family history of 
psychiatric illness.  He indicated that his uncle was 
diagnosed with bipolar affective disorder.  His mother 
suffered from depression and his father had problems with 
mood swings and anger.  

The objective mental status portion of the evaluation 
indicated the veteran's speech was tangential, mildly 
irritable, and that his mood was mildly elevated.  However, 
there was no evidence of depression.  His memory and 
concentration were satisfactory.  There were no psychotic 
symptoms.  The examiner diagnosed bipolar affective disorder.  
Based on the evidence and history obtained, the examiner 
opined that the veteran's bipolar affective disorder first 
manifested in January 1967.  Given his strong family history 
of bipolar affective disorder, he was genetically predisposed 
to developing this condition.  Nevertheless, the examiner 
reiterated the bipolar disorder began in January 1967 and 
continued to have episodes in December 1967, December 1972 
and November 1976.  The examiner added that it was probable 
the stressors the veteran experienced during service 
contributed to his bipolar affective disorder.



As such, the competent medical and other evidence (a buddy 
statement from a military physician and positive nexus 
opinions from a private physician and the VA compensation 
examiner) establish that the veteran's bipolar affective 
disorder started while he was in service, that he had several 
manic episodes during service, and that he continues to 
suffer from the same manifestations of this condition, 
to in turn evidence the required chronicity of the condition.  
Indeed, his symptoms were most evident during periods of 
stress due to problems with his marriage and at work - 
including while he was in the military.  Hence, the Board 
finds that the evidence establishes that the veteran's 
bipolar affective disorder was incurred in service.  
Consequently, VA must grant his claim for service connection 
for bipolar affective disorder, especially if all reasonable 
doubt regarding the origin of this condition is resolved in 
his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for a bipolar affective 
disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


